Citation Nr: 0713894	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-34 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
ankylosing spondylitis involving the sacroiliac joint and 
lumbar spine.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that granted the veteran's claims for 
service connection for ankylosing spondylitis involving the 
sacroiliac joint and the lumbar spine, to 10 percent 
disabling effective July 1, 2002, and for bilateral plantar 
fasciitis with calcaneal spurs, to 10 percent disabling 
effective July 1, 2002.  The veteran disagreed with this 
decision in June 2003 only with respect to the initial rating 
assigned to his service-connected ankylosing spondylitis and 
with respect to the effective dates assigned to both of his 
service-connected disabilities.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In a June 2003 rating decision, the RO assigned an earlier 
effective date of July 1, 2001, to the veteran's service-
connected ankylosing spondylitis and bilateral plantar 
fasciitis with calcaneal spurs.  The RO concluded that the 
original effective dates had been incorrectly assigned based 
on a clear and unmistakable error (CUE).  There has been no 
subsequent correspondence from the veteran expressing 
disagreement with the effective date of July 1, 2001, 
assigned to his service-connected ankylosing spondylitis and 
bilateral plantar fasciitis with calcaneal spurs.  Nor has 
the veteran expressed disagreement with the decision granting 
service connection for bilateral plantar fasciitis with 
calcaneal spurs.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  Thus, with respect to service connection for 
bilateral plantar fasciitis with calcaneal spurs and the 
effective date assigned to the veteran's service-connected 
ankylosing spondylitis and bilateral plantar fasciitis with 
calcaneal spurs, these issues are not on appeal.  

The veteran perfected a timely appeal on his claim for an 
initial rating in excess of 10 percent for ankylosing 
spondylitis involving the sacroiliac joint and lumbar spine 
in a statement received at the RO in December 2003.  

In June 2005, the veteran notified VA that he had moved to 
the jurisdiction of the RO in Waco, Texas.


FINDING OF FACT

The veteran's service-connected ankylosing spondylitis 
involving the sacroiliac joint and lumbar spine is not 
manifested by moderate limitation of motion of the lumbar 
spine, forward flexion of less than 60 degrees, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, or any loss of motion or additional 
functional loss due to repetitive use, incoordination, 
weakness, or flare-ups of pain.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for ankylosing spondylitis involving the sacroiliac joint and 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
(DC's) 5010-5292, 5293 (prior to September 23, 2002); 38 
C.F.R. §§ 4.71a, DC's 5010-5292, 5293 (prior to September 26, 
2003); 38 C.F.R. §§ 4.71a, DC's 5010-5242, 5243 (effective 
from September 26, 2003); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 
4.40, 4.45, 4.59 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim; the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, proper 
VCAA notice must "precede an initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  Here, the RO did not provide the veteran with notice 
of the Dingess requirements until the May 2006 supplemental 
statement of the case (SSOC).  The RO also did not provide 
the veteran with VCAA notice until August 2006.  However, the 
Board finds that such post-decisional notice was not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  First, the Board notes that the Dingess 
requirements apply to claims for service connection and this 
appeal involves an initial rating claim.  Second, as will be 
explained in greater detail below, the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 10 percent for ankylosing spondylitis involving 
the sacroiliac joint and lumbar spine.  Finally, as noted in 
the Introduction, the veteran has not disagreed with the 
July 1, 2001, effective date assigned to his service-
connected ankylosing spondylitis involving the sacroiliac 
joint and lumbar spine.  Thus, any question regarding an 
effective date for the benefit sought is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

To the extent that there was any timing deficiency with 
respect to the notices provided to the veteran, the veteran's 
currently appealed claim was subsequently readjudicated in 
the November 2006 SSOC after all VCAA and Dingess notice was 
provided.  The United States Court of Appeals for the Federal 
Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006) (Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) ("The Federal Circuit specifically mentioned 
two remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 
18 Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the November 2006 SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's service medical records, post-service Army Medical 
Center treatment records, and VA medical records, including 
VA examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran was offered the opportunity to testify in support of 
his claim at a Board hearing, although he declined to do so.  
The veteran also was provided with an April 2003 VA 
orthopedic examination and a November 2005 VA spine 
examination, which show that the veteran's service-connected 
ankylosing spondylitis involving the sacroiliac joint and 
lumbar spine is, at most, mildly disabling.  The evidence is 
adequate to resolve this claim; there is no duty to provide 
another examination or a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard, supra.

Factual Background

A review of the veteran's service medical records indicates 
that he denied any history of back problems at his enlistment 
physical examination in June 1980.  Clinical evaluation was 
completely normal.

On periodic physical examination in June 1987, clinical 
evaluation was completely normal except for scars on the knee 
and right hand and a tattoo on the right arm.

The veteran complained of left hip pain on outpatient 
treatment in December 1989.  He reported injuring his left 
hip "several years ago."  Objective examination showed that 
he was able to dress and move on and off the examining table 
well, tenderness over the sacroiliac joint on the left, and 
pain only on external rotation of the left hip.  The 
assessment included sacroiliac joint pain.

On outpatient treatment in January 1990, the veteran 
complained of chronic lumbosacral spine pain that had lasted 
for 3 years.  His pain radiated down both legs.  He denied 
any bowel or bladder problems.  Objective examination showed 
disc space narrowing and tenderness at the L5-S1 and no hip 
pain.  The veteran moved well on and off the examining table 
and while dressing.  X-rays of the lumbosacral spine showed a 
sprain.  The assessment was pain in the lumbosacral spine 
with radiation, etiology undetermined.

On orthopedic consultation in January 1990, the veteran 
complained of intermittent pain in the left buttock area that 
was exacerbated by running.  His pain originated in the left 
sacroiliac joint and travelled down the back of the left 
lower extremity to the ankle.  He denied any tingling or 
numbness.  Objective examination showed mild tenderness over 
the left sacroiliac joint, no sciatic notch tenderness, and 
bilateral sensation that was intact to pinprick.  X-rays of 
the pelvis showed possible degenerative joint disease of the 
left sacroiliac joint.  X-rays of the lumbar spine showed 
mild scoliosis.  The impression was traumatic arthritis of 
the left sacroiliac joint.

The veteran complained of pain on walking and prolonged 
sitting on outpatient treatment in June 1990.  Objective 
examination showed spine flexion to 90 degrees, spine 
extension to 35 degrees, right lateral bending from 30 to 
40 degrees, left lateral bending from 30 to 40 degrees, and 
no pain on range of motion testing.  On outpatient physical 
therapy later in June 1990, the assessment was low back 
pain/sacroiliac joint pain.

On outpatient rheumatology treatment in August 1990, the 
veteran complained of constant left buttock pain that 
occasional radiated in to his thighs.  He denied any other 
joint pain or swelling or bowel or bladder problems.  The 
veteran's history included recurrent episodes of left 
posterior buttock pain that made walking difficult and a 
burning sensation radiating down his posterior thigh.  
Objective examination showed a full range of motion, 
including in the hips, no synovitis in any joint, and 
tenderness in the left sacroiliac joint.  The in-service 
examiner suspected that the veteran had ankylosing 
spondylitis.

On periodic physical examination in May 1991, the veteran's 
history included arthritis and recurrent back pain.  The in-
service examiner noted that this was secondary to ankylosing 
spondylitis.  

On a "Medical Record - Low Back Pain" form dated in April 
2000, the veteran rated his back pain as 9/10 on a pain 
scale.  His history included back pain, numbness or tingling 
in his legs, and ankylosing spondylitis.  The veteran's 
posture, straight leg raising, reflexes, sensation, strength, 
and range of motion were all normal.  The veteran had a 
slight favored gait secondary to pain.  The diagnosis was 
acute low back pain.

At the veteran's retirement physical examination in February 
2001, his history included recurrent back pain and arthritis 
in the lower back and both hips.  The veteran reported that 
his health was the same as on his last physical examination.  
Clinical evaluation was completely normal except for a tattoo 
on the left forearm.

On VA orthopedic examination in April 2003, the veteran 
complained of low back stiffness.  He started having low back 
pain and stiffness in 1991.  He reported that he had last 
seen a physician for ankylosing spondylitis or a sacroiliac 
joint problem in 1993.  He had not been off of work for any 
bone or joint problem in the past 12 months.  Physical 
examination showed that he walked briskly in the hallway 
without an assistive device and with a normal gait and 
posture.  He was able to walk on his heels and toes and fully 
squat.  There was no localized tenderness or spasm in the 
lumbosacral spine.  Range of motion testing of the 
lumbosacral spine showed forward flexion to 80 degrees with 
fingertips reaching within 2 inches of the floor, extension 
to 15 degrees, right lateral bending to 20 degrees, left 
lateral bending to 25 degrees, rotation to 25 degrees, and 
negative straight leg raising.  There was no motor weakness, 
atrophy, or tenderness in any sacroiliac joints.  The VA 
examiner noted that the veteran had limitations in frequent 
bending, stooping, lifting heavy weight, and walking long 
distances due to chronic low back pain.  However, there was 
no evidence of further limitation due to incoordination, 
weakness, or flare-up.  The diagnoses included ankylosing 
spondylitis.

In statements on his June 2003 Notice of Disagreement, the 
veteran contended that he had to use a back brace while at 
work in order to deal with his back pain.  He also had 
difficulty walking due to pain and stiffness in his lower 
back and experienced frequent flare-ups of back pain.  

On post-service outpatient treatment at an Army Medical 
Center in July 2003, the veteran complained of an acute 
exacerbation of chronic low back pain.  His history included 
ankylosing spondylitis.  Objective examination showed mild 
tenderness to palpation in the back.  The assessment was an 
acute exacerbation of chronic low back pain and ankylosing 
spondylitis.

On outpatient treatment in September 2003, the veteran 
complained of chronic lower back pain since 1987 after 
falling on ice.  He also complained that his pain had 
increased secondary to his work as an auto mechanic.  His 
medication decreased his back pain.  He complained further of 
occasional pain radiating down the posterior legs to his 
knees.  The veteran also denied any changes in bowel or 
bladder functions or other changes in his health.  Objective 
examination showed a mildly ataxic gait, a limited range of 
motion in the back secondary to discomfort, no erythema, 
edema, palpation, or tenderness, grossly intact motor, 
sensory, and cerebellar function, and otherwise unremarkable 
lower extremities.  The examiner's assessment was chronic low 
back pain.  Following a magnetic resonance imaging (MRI) scan 
of the veteran's sacrum, the radiologist's assessment was 
bilateral sacroiliac erosive changes with sclerosis and L5-S1 
broad-based disc bulge with patent neuroforamina.  On 
outpatient physical therapy in October 2003, it was noted 
that the veteran was stable.

On outpatient treatment in December 2003, the veteran 
complained of sacroiliac joint pain that had only been 
relieved for 1 week following an injection.  Physical 
examination was unchanged from the veteran's last visit.  The 
assessment included degenerative joint disease of the 
sacroiliac joint.  

On outpatient rheumatology treatment later in December 2003, 
the veteran reported that he continued to work as a mechanic 
with some occasional difficulty secondary to low back pain.  
However, his low back pain was not as problematic.  The 
impression was ankylosing spondylitis with erosive sacroiliac 
joint disease.

On VA spine examination in November 2005, the veteran 
complained of sharp pain and stiffness of the lower back.  
The VA examiner reviewed the veteran's medical records and 
claims file.  The veteran reported experiencing intermittent 
back problems since 1988 and was currently employed with BMW 
as a technician.  He denied any bladder and bowel impairment, 
any history of hospitalization, surgery, trauma to the spine, 
paresthesias, dizziness, unsteadiness, fatigue, or decreased 
motion.  He had mild stiffness and moderate weakness in the 
lower back and moderate, frequent, burning pain on the sacral 
area that was not radiating.  He did not use any assistive 
devices and was able to walk 1-3 miles.  He had no functional 
limitation on standing and his back pain only mildly affected 
his usual daily activities.  He had not lost any days to 
incapacity in the last 12 months.  Physical examination 
showed a normal posture and gait, and no abnormal spinal 
curvatures such as kyphosis, lordosis, scoliosis, or reverse 
lordosis.  Range of motion testing of the thoracolumbar spine 
showed flexion to 90 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees in both directions, and 
rotation to 30 degrees in both directions.  There was no loss 
of motion on repetitive use of the joints due to pain, 
fatigue, weakness, or lack of endurance.  Motor strength was 
5/5 in all extremities.  There was normal muscle tone.  X-
rays of the lumbosacral spine showed minimal osteophyte 
formation at the L4 with maintained intervertebral disc 
spaces, no evidence of spondylosis or spondylolisthesis, and 
normal sacroiliac joints.  The radiologist's impression was 
degenerative changes involving the lumbar spine.  The VA 
examiner stated that the veteran had no limitation of motion 
of the thoracolumbar spine and no additional limitation of 
motion during flare-ups due to pain, weakness, or lack of 
endurance, and no additional functional impairment of the 
back for pain, weakness, or lack of endurance following 
repetitive use.  The diagnoses were degenerative arthritis of 
the lumbosacral spine without radiculopathy and no evidence 
of ankylosing spondylitis involving the sacroiliac joints.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
supra, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of VA's General Counsel, VAOPGCPREC 36-97, 
held that Diagnostic Code (DC) 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion of the lumbar spine were evaluated under 
DC 5292.  As relevant to this appeal, a 10 percent evaluation 
was assigned to the veteran's service-connected ankylosing 
spondylitis involving the sacroiliac joint and lumbar spine 
under DC 5010-5292 based on the veteran's slight limitation 
of motion of the lumbosacral spine.  See 38 C.F.R. § 4.71a, 
DC 5010-5292.

DC 5010 provides that arthritis due to trauma, substantiated 
by x-ray findings, is rated as degenerative arthritis under 
DC 5003.  An evaluation of 10 percent disabling is available 
under DC 5003 for degenerative arthritis with x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  The maximum evaluation of 20 percent disabling 
is available under DC 5003 for arthritis with x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
See 38 C.F.R. § 4.71a, DC's 5003, 5010.  For purposes of 
rating disability from arthritis, the lumbar vertebrae are 
considered groups of minor joints ratable on a parity with 
major joints.  The lumbosacral articulation and the 
sacroiliac joints are considered to be a group of minor 
joints ratable on the disturbance of lumbar spine function.  
See 38 C.F.R. § 4.45(f).

Under the former DC 5292, a 10 percent evaluation was 
available for slight limitation of motion of the lumbar 
spine.  The next higher evaluation of 20 percent was 
available for moderate limitation of motion of the lumbar 
spine.  A maximum evaluation of 40 percent was available for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71, DC 5292 (prior to September 26, 2003).

Intervertebral disc syndrome was evaluated under DC 5293 
prior to September 23, 2002.  An evaluation of 10 percent 
disabling was available for mild intervertebral disc 
syndrome.  The next higher evaluation of 20 percent disabling 
was available for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  The maximum 
evaluation of 60 percent disabling was available under 
DC 5293 for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (prior to September 23, 2002).

DC 5293 was revised for the period between September 23, 2002 
and September 26, 2003.  Under DC 5293, as amended, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 
10 percent disabling was available for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during the past 12 
months.  The next higher evaluation of 20 percent was 
available for incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  The maximum 
evaluation of 60 percent was available for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293 (prior to September 26, 2003).

For purposes of evaluations under revised DC 5293 (now 
DC 5243), an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2003)).

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. The new diagnostic code 
numbers are DC's 5235-5243 and include DC 5242 for 
degenerative arthritis and DC 5243 for intervertebral disc 
syndrome.  As noted above, effective September 26, 2003, 
intervertebral disc syndrome is now evaluated under DC 5243 
and is to be rated either under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
effective September 26, 2003, is the same as the criteria for 
incapacitating episodes under the prior DC 5293 in effect as 
of September 23, 2002.

Review of the General Rating Formula shows that it provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 10 percent 
evaluation is available for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A higher evaluation of 20 percent disabling is 
available under the General Rating Formula for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 40 percent is available for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned in cases of unfavorable ankylosis 
of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
DC's 5235-5243 (2006).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  Id., Notes (2) and 
(4).  Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).

The Board finds that the preponderance of the evidence is 
against an initial rating in excess of 10 percent for 
ankylosing spondylitis involving the sacroiliac joint and 
lumbar spine under either the former or revised diagnostic 
criteria for back disabilities.  The competent medical 
evidence does not show that the veteran's service-connected 
ankylosing spondylitis is more than mildly disabling such 
that a higher initial rating is warranted under the former 
criteria for evaluating back disabilities.  There also is no 
evidence of intervertebral disc syndrome, including 
incapacitating episodes, such that the veteran is entitled to 
a higher initial rating under the revised criteria for 
evaluating back disabilities.  The veteran's service-
connected ankylosing spondylitis is not manifested by 
traumatic arthritis involving 2 or more joint groups with 
occasional incapacitating exacerbations.  The veteran also 
does not experience any additional limitation of motion or 
functional loss due to pain, flare-ups, incoordination, lack 
of endurance, fatigue, or on repetitive use of his sacroiliac 
joint or lumbar spine such that an initial rating in excess 
of 10 percent is warranted under DeLuca.  See DeLuca, supra.

As noted above, the veteran's service-connected ankylosing 
spondylitis is evaluated as 10 percent disabling under the 
former 38 C.F.R. § 4.71a, DC 5010-5292, based on his slight 
limitation of motion of the lumbar spine.  The veteran's 
service medical records show that, in January 1990, an in-
service examiner noted lumbar disc space narrowing and 
tenderness.  An in-service orthopedist noted later in January 
1990 that x-rays showed possible degenerative joint disease 
of the left sacroiliac joint and mild lumbar spine scoliosis.  
In June and August 1990, the veteran had a full range of 
motion in his back and hips, although an in-service examiner 
suspected ankylosing spondylitis in August 1990.  Ten years 
later, while still on active service, the veteran again had a 
full range of motion and an in-service examiner only 
diagnosed acute low back pain in April 2000.  The veteran's 
retirement physical examination in February 2001 was 
completely clinically normal, although his history of 
arthritis and low back pain was noted.  The post-service 
medical evidence shows that, on VA orthopedic examination in 
April 2003, the veteran had almost full flexion and rotation 
and limited extension and lateral rotation in both 
directions.  The veteran's post-service Army Medical Center 
records show continuing treatment for complaints of 
sacroiliac joint and lumbar spine pain, and a September 2003 
MRI showed bilateral erosive changes in the sacroiliac joints 
with sclerosis that was consistent with erosive arthropathy 
and a broad-based disc bulge in the lumbar spine.  At the 
veteran's most recent VA spine examination in November 2005, 
x-rays showed minimal osteophytes in the lumbar spine and 
maintained intervertebral disc spaces with no evidence of 
spondylosis and normal sacroiliac joints.  Simply put, there 
is no x-ray evidence of traumatic arthritis involving 2 or 
more joint groups with occasional incapacitating 
exacerbations, moderate limitation of motion of the lumbar 
spine, or moderate intervertebral disc syndrome with 
recurring attacks such that an initial rating in excess of 
10 percent for ankylosing spondylitis is warranted under the 
former rating criteria for evaluating back disabilities.

The competent medical evidence also does not support an 
initial rating in excess of 10 percent for ankylosing 
spondylitis under the revised criteria for evaluating back 
disabilities.  The veteran has not asserted - and the service 
medical records do not show - that he experienced 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 2 weeks but less than 4 
weeks during any 12-month period while on active service.  In 
fact, it appears that the veteran was not treated for any 
complaints involving his sacroiliac joint or lumbar spine for 
almost 10 years between August 1990 and April 2000.  There 
also is no evidence that the veteran experienced 
incapacitating episodes of intervertebral disc syndrome in 
the post-service medical records.  The VA examiner noted in 
April 2003 that the veteran had not lost any time at work due 
to any joint problem in the past 12 months.  The veteran 
reported on an Army Medical Center examination in December 
2003 that he was working as a mechanic with some occasional 
difficulty secondary to low back pain.  The veteran also had 
not lost any days to incapacity in the past 12 months on VA 
spine examination in November 2005 and was still employed as 
an automotive technician.  Forward flexion of the veteran's 
thoracolumbar spine has always been greater than 60 degrees 
without muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The VA 
examiner specifically noted in November 2005 that the veteran 
did not have any abnormal spinal curvatures, to include 
kyphosis, lordosis, scoliosis, or reverse lordosis.  Finally, 
there is no evidence that the veteran experiences favorable 
or unfavorable ankylosis of the entire thoracolumbar spine; 
the VA examiner also noted in November 2005 that there was no 
evidence of ankylosis involving the lumbar spine and 
sacroiliac joints.  Thus, applying the revised criteria for 
evaluating back disabilities also does not support a higher 
initial rating in excess of 10 percent for the veteran's 
service-connected ankylosing spondylitis

Even applying the DeLuca factors, the Board finds that an 
initial rating in excess of 10 percent is not warranted for 
the veteran's service-connected ankylosing spondylitis.  For 
example, the VA examiner stated in April 2003 that there was 
no evidence of any further limitation of motion in the 
veteran's lumbosacral spine due to incoordination, weakness, 
or flare-ups of back pain.  On VA spine examination in 
November 2005, the veteran had a full active range of motion 
in the thoracolumbar spine with no loss of motion on 
repetitive use due to pain, fatigue, weakness, or lack or 
endurance.  The VA examiner determined that the veteran had 
no limitation of motion and no additional function limitation 
of the thoracolumbar spine, including during flare-ups due to 
pain, weakness, or lack or endurance.

The Board notes that there is no medical evidence of 
neurological abnormalities related to the veteran's service-
connected ankylosing spondylitis involving the sacroiliac 
joint and lumbar spine to include, but not limited to, bowel 
or bladder impairment such that he is entitled to a separate 
disability evaluation for any such abnormalities under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note 1.  
As noted above, the veteran denied any bladder or bowel 
impairment on repeated in-service and post-service physical 
examinations.  

Finally, the Board finds that, as the 10 percent rating 
assigned to the veteran's service-connected ankylosing 
spondylitis involving the sacroiliac joint and lumbar spine 
appropriately compensates him for the level of disability 
that he has experienced since he filed his service connection 
claim, a staged rating is not for consideration.  See 
Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath, including the provisions of 38 C.F.R. § 
3.321(b)(1).  See Schafrath, supra.  It appears that the 
veteran has been employed as an automotive technician 
throughout this appeal.  Although he has complained of 
experiencing low back pain at work, he has denied losing any 
time at work due to his service-connected ankylosing 
spondylitis.  The medical evidence of record also does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  There has been no showing by the veteran that his 
service-connected ankylosing spondylitis involving the 
sacroiliac joint and lumbar spine has necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In fact, the veteran denied any history of 
hospitalization on VA spine examination in November 2005.  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 10 percent for ankylosing spondylitis involving 
the sacroiliac joint and lumbar spine.  See Fenderson, supra.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
ankylosing spondylitis involving the sacroiliac joint and 
lumbar spine is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


